Case 8:19-cv-01837-RGK-ADS Document 44-16 Filed 02/10/20 Page 1 of 2 Page ID
                                 #:1632




                      Exhibit 16
 Case 8:19-cv-01837-RGK-ADS Document 44-16 Filed 02/10/20 Page 2 of 2 Page ID
                                  #:1633




General Headquarters (GHQ)                                     .,___          __..W\ o...it          J•   ll
Falcon Project                                                 .)              •,a)\ E,.J.J         ,'i, o
Qatar Armed Forces                                             L...:i):ii.11     A ,   1, ,.JI ~ \_,_:ill
Doha -Qatar                                                                           ~ - ~.J.lll
P.o.Box: 37                                                                       rV   :   ~J: J.J~
Tel : +974 40121762                                                 +O.Vt t,,'l'\ V'IY         :6#
Fax: +974 40377063                                                  +°- v t     t.   r vv. H    :   ~I.!


 Date: 10     January 2016




To Whom It May Concern,




We would like to confirm that Digital Soula Systems {"DSS") has met all the

project milestones due to-date under the contract successfully and on time.

The project will likely to be extend by an additional six months.

Milestone six is not completed yet as a result of a delay in the interna l process

within the QAF.




Best Regards,

                       JP (._ '
                                  ~. "'\.aJ I ••
Lt. Col.   ngr. Air)
                                   ~ ~.~~.
Nasser AI-Ghanim                                    .
                                                           I

Deputy Director                                    ;.!-~   /

Falcon Project
